Fourth Court of Appeals
                                        San Antonio, Texas
                                              January 24, 2018

                                           No. 04-18-00018-CV

             IN RE STATE FARM MUTUAL AUTOMOBILE INSURANCE CO.,
                         Janet Ann Lorenz-Floyd, and Lisa Horton

                                     Original Mandamus Proceeding 1

                                                   ORDER

Sitting: Sandee Bryan Marion, Chief Justice
         Rebeca C. Martinez, Justice
         Patricia O. Alvarez, Justice

       The Real Parties in Interest, Margarito Guajardo and Maria Luisa Guajardo's Unopposed
Motion for Extension of Time to File Response Brief is hereby GRANTED. Time is extended to
February 23, 2018.


                                                            PER CURIAM


ATTESTED TO:              _________________________
                          KEITH E. HOTTLE,
                          Clerk of Court




1
  This proceeding arises out of Cause No. 2018-CI-00083, styled Margarito Guajardo and Maria Luisa Guajardo v.
State Farm Mutual Automobile Insurance Co., Janet Ann Lorenz-Floyd, and Lisa Horton, pending in the 131st
Judicial District Court, Bexar County, Texas, the Honorable Michael Mery presiding. Trial cause number 2018-CI-
00083 is the cause number into which certain extra-contractual claims were severed from the contractual claims in
trial cause number 2017-CI-17407.